Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.T SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (the " Agreement "), dated as of January 15, 2008, by and among Ascendia Brands, Inc., a Delaware corporation, with headquarters located at 100 American Metro Boulevard, Suite 108, Hamilton, NJ 08619 (the " Company "), and the investors listed on the Schedule of Buyers attached hereto (individually, a " Buyer " and collectively, the " Buyers "). WHEREAS : A.
